Citation Nr: 1519488	
Decision Date: 05/06/15    Archive Date: 05/19/15

DOCKET NO.  13-24 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU) for the period dated from June 17, 2010, to November 30, 2011.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Michael Sanford, Associate Counsel





INTRODUCTION

The Veteran served on active duty from January 1964 to January 1967 and from June 1971 to June 1979.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The Board recognizes that the receipt of a 100 percent schedular disability evaluation for a service-connected disability or disabilities does not necessarily moot the issue of entitlement to a TDIU.  Bradley v. Peake, 22 Vet. App. 280, 293-294 (2008).  Although no additional disability compensation may be paid when a total schedular disability rating is already in effect, Bradley recognized that a separate award of a TDIU predicated on a single disability may form the basis for an award of special monthly compensation under 38 U.S.C.A. § 1114(s) (2014). Bradley, 22 Vet. App. at 293-94.  However, Bradley also explains that a 100 percent combined evaluation does not qualify as "a service-connected disability rated as total" under the statute.  38 U.S.C.A. § 1114(s); Bradley, 22 Vet. App. at 290.  In this case, as of November 30, 2011, the Veteran is in receipt of a combined 100 percent evaluation for his service-connected disabilities.  Moreover, the Veteran has expressly limited his appeal to the issue as phrased on the title page.  See January 2013 Letter of Veteran's Representative; see also August 2013 VA Form 9.  Accordingly, the issue before the Board is as characterized on the title page.


FINDING OF FACT

For the period dated from June 17, 2010, to November 30, 2011, the Veteran's service-connected disabilities, alone, did not preclude him from obtaining and retaining substantially gainful employment.


CONCLUSION OF LAW

The criteria for a TDIU are not met from June 17, 2010, to November 30, 2011.  
38 U.S.C.A. §§ 1155, 5103(a), 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19, 4.25 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits pursuant to 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

In a January 2012 notice, prior to the adjudication of the claim, the Veteran was advised of the evidentiary criteria necessary to substantiate a claim for a TDIU, the burdens on VA and the Veteran for obtaining evidence, and the process by which disability ratings and effective dates are met.  Thus, the duty to notify is satisfied.

Regarding the duty to assist, the Veteran's service treatment records (STRs), VA and private treatment records, and records from the Social Security Administration (SSA) are in the claims file.  The Veteran has at no time referenced outstanding records that he wanted VA to obtain or that he felt were relevant to the claim.  Additionally, he was afforded VA examinations during the pertinent period assessing the severity of his heart disease in December 2010 and his kidney disease in July 2011.  A remand for an additional TDIU opinion regarding the Veteran's diabetes is not necessary.  See Moore v. Nicholson, 21 Vet. App. 211, 218 (2007) (The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one; that determination is for the adjudicator.), rev'd on other grounds sub nom. Moore v. Shinseki, 555 F.3d 1369 (Fed. Cir. 2009).  When the December 2010 and July 2011 reports are read in light of the other medical evidence of record, the Board finds that there is adequate evidence to determine the Veteran's TDIU claim.  Accordingly, the duty to assist is also met.

TDIU

The Veteran asserts that a TDIU is warranted from June 17, 2010 to November 30, 2011.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16.  A finding of total disability is appropriate" when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15.

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a).

Merely theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975).  The test is whether a particular job is realistically within the physical and mental capabilities of the Veteran.  Id. 

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the (service-connected) condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).
In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits. Specifically, the Court indicated there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service- connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment caused by non service-connected disabilities. 
38 C.F.R. §§ 3.341, 4.16, 4.19.

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more. 38 C.F.R. § 4.16(a).

In this case, from June 17, 2010, to November 30, 2011, the Veteran was service-connected for chronic kidney disease at 60 percent, ischemic heart disease at 30 percent; and type II diabetes mellitus at 40 percent.  His combined disability rating of 80 percent met the percentage rating standards for TDIU on a schedular basis.  
38 C.F.R. § 4.16(a).  The question, then, is whether his service-connected disabilities, alone, rendered the Veteran unable to follow substantially gainful employment for the period question.

The Veteran's November 2011 claim for a TDIU shows that he was employed full time as a driver until December 2007.  He has reported completing two years of college.

Regarding kidney disease, the Veteran presented for a VA examination in July 2011.  Relevant here, the examiner stated that the Veteran's kidney disability did not affect his activities of daily living, and he was unable to describe any effects of the condition on the Veteran's occupation.

A VA examination for the Veteran's service-connected heart disability was performed in December 2010.  There, the Veteran reported being retired since 2006, when he asserted to have last worked as a truck driver.  The examiner noted that activities of daily living were not affected by cardiac disease, and he was also unable to describe any effects of the condition on the Veteran's occupation.  Further, the examiner noted that the Veteran's heart testing results were inconsistent with the Veteran's reported shortness of breath and the walking distance.  The examiner concluded that "there should be no reason for limitation of functional capacity on the account of the heart."

VA and private outpatient records dated prior to November 30, 2011 describe the Veteran's diabetes as requiring insulin, restricted diet and regulation of activities.  The Board acknowledges the Veteran's report to a September 2005 VA examiner that his "occupation as a truck driver has been prohibited by DOT because of his insulin and because of wide fluctuations in his blood sugars."  However, the examiner noted that this history was uncorroborated, and it is completely inconsistent with his prior report during his June 2005 SSA functional capacity assessment that he "drives . . . as desired."  Moreover, the assessments associated with his SSA award attribute no significance to diabetes in terms of occupational impairment.   

The Board acknowledges that the Veteran was in receipt of SSA disability benefits during this time for a primary diagnosis of heart disease.  However, the Board notes that SSA determinations as to employability are not binding on VA as SSA subscribes to different statutory and regulatory criteria.  See Anderson v. Brown, 5 Vet. App. 347, 354 (1993) (quoting Collier v. Derwinski, 1 Vet. App. 413, 417 (1991)).  In addition, the 1993 SSA decision was, in part, based on his psychiatric disorder, which was not service-connected during the period under consideration, limiting the probative value of the decision.
The Board does not dispute the Veteran experiences occupational impairment due to his service-connected heart disease, kidney disease and diabetes during the period in question.  However, the record reflects that such impairment has been adequately compensated by the 90 percent rating assigned.  Loss of industrial capacity is the principal factor in assigning disability ratings.  See 38 C.F.R. § 3.321(a) , 4.1. Indeed, 38 C.F.R. § 4.1 specifically states: "Generally, the degrees of disability specified are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability." 

As the preponderance of the evidence is against the TDIU claim, the benefit of the doubt doctrine is not for application in the instant case.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  For these reasons, the Board finds the benefit sought on appeal must be denied. 

ORDER

Entitlement to a TDIU from June 17, 2010, to November 30, 2011, is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


